DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the continuation filed on 22 May 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019 was filed after the mailing date of the initial disclosure but prior to any action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 4, 7, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21, 30, 24, 1, 2, 15, and 14 of U.S. Patent No. 8,195,500. 
16419832
8195500
1
20, 21
4
30
7
24
11
1, 2, 15
14
14


Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and anticipate the broader examined claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 5, 6, 7, 9, 11, 12, 15, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The term "reliable portion" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "reliable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree with a single definition but instead provides multiple possible examples, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes reliability.  Clarification is required.
The term "sufficiently" in claims 2 and 12 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree with a single definition but instead provides multiple possible determinations of sufficiency [0142-0143], and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of cover “sufficiently” covers a timeframe of interest.  Clarification is required.
The term "relevant data" in claims 5, 6, 7, 15, 16, and 17 is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the data is analyzed according to relevant data when a degree to ascertain relevancy has not been set forth.  Clarification is required.
The term "legitimate" in claims 9 and 19 is a relative term which renders the claim indefinite.  The term "legitimate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary It is unclear what constitutes legitimacy that can be indicated for a trend event.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.  
The independent claims recite receiving a request, identifying a market dataset, determining a reliable portion, generating market trend data as a function of the reliable portion, and generating graphical report data.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the subsystems coupled to a network and configured to perform the functions, the claims encompass a user simply observing and evaluating data in their mind or with the use of paper and pencil.  The mere nominal recitation of configured subsystems couple via a network does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements configured to apply the exception and elements for aggregating data sets from POS terminals, that is from user devices, and transmitting a report over a wireless communication channel.  The aggregating and  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the aggregating, receiving and transmitting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the subsystems are anything other than generic, off the shelf computer components, and the Symantec, TLI and OIP Techs court decisions (MPEP 2106.05(d)) indicates that mere collection, receipt and transmission of data over a network by generic devices is a well-
Dependent claims 2-10 and 12-20 include all of the limitations of independent claims 1 and 11 and therefore recite the same abstract idea.  The claims recite addition limitations that describe further mental process steps that set for observation and evaluation functions including identifying, evaluating, determining, analyzing by computer implemented elements.  The subsystems and machine implemented elements merely apply the exception and do not transform the claims into a patent eligible invention.  The additional elements do not integrate the abstract idea into a practical application nor do they amount to significantly more when considered both individually and as a whole. 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-6, 10, 11-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffy et al. (US 2008/0262900 A1) in view of Kurita et al. (US 2008/0033587 A1).
As per Claim 1 Duffy teaches:
A method for generating a graphical report, comprising: 
aggregating point of sale (POS) datasets from a plurality of POS terminals (Duffy Abstract – compiling, in a market intelligence database (i.e. aggregating POS data, point of sale data collected at stores using a data collection system as illustrated in Figs. 1 item 106 and 2 (i.e. an aggregation subsystem coupled to a POS network comprising terminals at different stores), the database compiling and organizing purchase data (i.e. transaction data), demographic data, and store characteristic data (i.e. merchant identifiers and classifiers) as is further described in at least [0023-0027]); 
receiving a request for a market trend report from a user device, wherein the request designates desired report data (Duffy Fig. 10 item 1005 describes the system receiving a channel of interest which is described in [0065] as characteristics of interest selected to facilitate investigation and/or analysis (i.e. request reporting) of the channel of interest (i.e. corresponding to a designated market over a timeframe such as monthly) as illustrated in Fig. 4A, Fig. 6, and Fig. 7 and described in [0018]); 
identifying a market dataset from the aggregated POS datasets based on the desired report data (Duffy [0018] describes directing research towards specific channels, time periods, regions, etc. (e.g. data corresponding to the timeframe and POS terminals with data corresponding to the designated merchant classifier), [0022] ; 
determining a reliable portion of the market dataset as a function of the POS datasets within the market dataset (Duffy [0030] describes how the relationship cube based on the ranked stores and data illustrates as a relative distance between the cells, the degree of similarity in the relationships, [0069-0070] describes calculations of interest to the analysis as set forth in Fig. 8 derived from the POS observations received, the differences between the calculations are determined through the spatial modeling engine and generate difference scores, the differences between the reference cells and projection cells are calculated to determine prediction weights, higher weights are given to data based on relatively higher empirical observation, by weighting the more significant portions of data the difference calculation process is interpreted as determining a reliable portion of the dataset as further described in [0049]); 
generating market trend data as a function of the reliable portion of the market dataset (Duffy Fig. 6 and Fig. 7 illustrate and [0052] describes outputs resulting from the multiple calculations, Fig. 8 item 840 illustrates estimating brand and category sales ; 
generating graphical report data as a function of the market trend data; and transmitting a graphical report over a wireless communication channel to the user device, the graphical report comprising the graphical report data and corresponding to the desired report data, wherein the graphical report causes the graphical report to display on the user device (Duffy Fig. 6 and Fig. 7 illustrate output graphical report data as a function of the trend generation process, [0025] describes Fig. 1's capabilities as including producing outputs, i.e. a reporting subsystem coupled to the trend processing subsystem, the outputs including volume data, tracking reports, drill-down analysis, and/or one or more example cohorts such as those illustrated in Fig. 2 and described in [0027],  [0074] describes Fig. 11 which includes input/output devices such as a video display or monitor for displaying system outputs to a user (e.g. reports configured to be displayed on a user device)).
Duffy describes determining trends based on weighted portions of data sets.  Duffy does not explicitly recite that the trends are market trends as a function of the reliable portion of the market dataset.  However, Kurita teaches statistically analyzing data to identify trends and patterns suggestive of the market preference change or changes characterized by predetermined scenarios (Kurita [0009]).  
Therefore, it would be obvious to one of ordinary skill in the art to modify Duffy’s ability to determine trends based on weighting portions of data that are more relevant to include the techniques for performing a statistical analysis which evaluates the significance of the analysis results which identifies the most reliable portions and utilizes that information to identify trends and or patterns in the overall data because by utilizing the most reliable portions of information to identify trends the combination enables users to efficiently sort through vast amounts of data and focus on that which is most likely to require action (Kurita [0043]) by identifying significant changes early enabling organizations to take advantage of, or proactively address, emerging changes (Kurita [0046 and 0048]) and reduce the occurrence of false issues.  
As per Claim 2 Duffy further teaches:
wherein: determining the reliable portion of the market dataset comprises: identifying a timeframe for analysis (Duffy [0018] describes directing research towards specific channels, time periods, regions, etc.); 
evaluating the market dataset to determine a transaction date set that indicates a set of transaction dates covered by transactions included in the market data set; determining whether the transaction date set sufficiently covers a timeframe of interest; and determining that data is reliable when the transaction date set sufficiently covers the timeframe of interest (Duffy Fig. 1 item 135 illustrates the cohort subsystem coupled to the market intelligence database (i.e. POS data store), [0026-0027] describes the cohort system as being capable of generating relationship volume cubes (i.e. trends) from compiled data as illustrated in Fig. 3 and described in [0028-0030], [0065] further describes how characteristics of interest are inputs defined by an operator and are selected to facilitate analysis of the channel of interest (i.e. generating a trend for a designated market over a timeframe) as shown in Fig. 4A and further described in [0018] describing assessing trends for a certain time of interest and/or for specific channels, [0030] describes how the relationship cube based on the ranked stores and data illustrates as a relative distance between the cells, the degree of similarity in the relationships, [0069-0070] describes calculations of interest to the analysis as set forth in Fig. 8 derived from the POS observations received, the differences between the calculations are determined through the spatial modeling engine and generate difference scores, the differences between the reference cells and projection cells are calculated to determine prediction weights, higher weights are given to data based on relatively higher empirical observation, by weighting the more significant portions of data the difference calculation process is interpreted as determining a reliable portion of the dataset as further described in [0049]).  
Duffy describes determining trends based on weighted portions of data sets. Duffy does not explicitly recite that the trends are market trends as a function of the reliable portion of the market dataset.  However, Kurita teaches statistically 
Therefore, it would be obvious to one of ordinary skill in the art to modify Duffy’s ability to determine trends based on weighting portions of data that are more relevant to include the techniques for performing a statistical analysis which evaluates the significance of the analysis results which identifies the most reliable portions and utilizes that information to identify trends and or patterns in the overall data because by utilizing the most reliable portions of information to identify trends the combination enables users to efficiently sort through vast amounts of data and focus on that which is most likely to require action (Kurita [0043]) by identifying significant changes early enabling organizations to take advantage of, or proactively address, emerging changes (Kurita [0046 and 0048]) and reduce the occurrence of false issues.  
As per Claim 3 Duffy further teaches:
wherein: determining whether the transaction date set sufficiently covers the timeframe of interest comprises determining whether a predetermined average transaction density is seen across an entire timeframe (Duffy [0038] describes examining characteristics including competitive density.  And at least [0045] examines sales rates and sales rate estimates in a spatial model for different time periods) 
As per Claim 4 Duffy further teaches:
wherein: determining the reliable portion of the market dataset comprises: identifying a POS baseline for a group of POS datasets (Duffy [0070] describes determining the differences between the marginal  in the reference cells (e.g. a POS baseline corresponding to a subset of the POS datasets in the market dataset)); 
Duffy teaches in at least [0044-0045] determining a difference score by taking the difference between the corresponding POS data and other input data enabling estimates for brand share and category mix.
Duffy does not explicitly recite calculating a statistical variation between the baseline and the subset of data or adding the subset to the reliable portion if the statistical variation is less than a threshold.  However, Kurita teaches in at least Fig. 1 evaluating the results of a statistical analysis, determining statistical significance, visually identifying trends and patterns, and displaying the results in one or more visual formats.  Kurita further teaches:
calculating a statistical variation between the POS baseline and the market dataset; and determining that a particular subset of data is reliable based on the statistical variation of the subset of data being within a threshold amount (Kurita [0012, 0017-0018, 0024] evaluating the results of a statistical analysis within a predetermined threshold and can be incorporated into the overall assessment of the trends, [0027, 0065, 0070-0071, 0074] describes utilizing data filters based on user specified criteria to determine which data is included 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Duffy’s ability to identify POS baseline data corresponding to a subset of data and assess the data according to a difference score to include the techniques for determining a statistical variation between data sets and incorporating specific data only when it is with a specified threshold because by incorporating data that varies only less than a designated threshold into the dataset the combination enables the most significant data to be incorporated by utilizing the most reliable portions of information based on significant change events to identify trends, hence the combination enables users to efficiently sort through vast amounts of data and focus on that which is most likely to require action (Kurita [0043]) by identifying significant changes early enabling organizations to take advantage of, or proactively address, emerging changes (Kurita [0046 and 0048]) and reduce the occurrence of false issues.  
As per Claim 5 Duffy teaches in at least Fig. 1 and Fig. 2 multiple stores of data with associated times which are communicatively coupled to the trend processing system to determine correlations and graphically report the correlations as is described in [0018, 0020, and 0027-0030] but does not explicitly recite trend events.  However, Kurita further teaches:
wherein: generating market trend data comprises: identifying one or more trend events; analyzing the one or more trend events according to relevant data from the reliable portion of the market dataset; 
analyzing the one or more trend events against correlation data to identify possible correlations; and generating trend explanations based on the one or more trend events and the correlation data (Kurita in at least [0009-0010] describes characterizing a specific change in a condition, e.g. a change in an event, activity, association or preference, that is analyzed statistically and the results are evaluated to identify trends and or patterns suggestive of the change event, e.g. explanations, the results are evaluated to determine statistical significance (i.e. an event indicating a statistically significant trend feature, the output illustrating an explanation of the trend), [0047-0048] mining high volume data streams in order to perform statistical analyses which are further evaluated to identify trends and patterns, results are evaluated for statistical significance as described in [0060 and 0092] and illustrated in Fig. 1 items 119-121, Duffy Fig. 6 and Fig. 7 illustrate output graphical report data as a function of the trend generation process that includes a headline and graph zone, [0025] describes Fig. 1's capabilities as including producing outputs, the outputs including volume data, tracking reports, drill-down analysis, and/or one or more example cohorts such as those illustrated in Fig. 2 and described in [0027], [0074] describes Fig. 1 which includes input/output devices such as a video display or monitor for displaying system outputs to a user (e.g. reports configured to be displayed on a user device)).  
Kurita is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 Duffy Abstract – compiling, in a market intelligence database (i.e. 
wherein: analyzing the one or more trend events according to relevant data from the reliable portion of the market dataset comprises breaking the market dataset down into a particular market segment (Kurita in at least [0009-0010] describes characterizing a specific change in a condition, e.g. a change in an event, activity, association or preference, that is analyzed statistically and the results are evaluated to identify trends and or patterns suggestive of the change event, the results are evaluated to determine statistical significance (i.e. an event indicating a statistically significant trend feature), [0047-0048] mining high volume data streams in order to perform statistical analyses which are further evaluated to identify trends and patterns, e.g. market breakdowns into segments, results are evaluated for statistical significance as described in [0060 and 0092] and illustrated in Fig. 1 items 119-121).  
Kurita is combined based on the reasons and rationale set forth in the 
As per Claim 10 Duffy further teaches:
wherein: the desired report data comprises one or both of a designated timeframe or a designated market (Duffy [0018] describes directing research towards specific channels, time periods, regions, etc. (e.g. data corresponding to the timeframe and POS terminals with data corresponding to the designated merchant classifier), [0022] describes how the predictions illustrate outcomes for a target group based on a study group in which members share similar characteristics to the target group of interest (i.e. the designated merchant classifier is the same as one of the plurality of merchant classifiers that correspond to the designated market for which the trend is sought), [0065-0066] describes the system receiving characteristics of interest as inputs, and identifying stores that match the channel of interest and received characteristics, their data is placed into a cell as a seed for building the cohort as illustrated in Fig. 10 which identifies stores related to the designated channel and ranks stores by characteristic similarity, Fig. 6 and Fig. 7 illustrate output graphical report data as a function of the trend generation process, [0025] describes Fig. 1's capabilities as including producing outputs, i.e. a reporting subsystem coupled to the trend processing subsystem, the outputs including volume data, tracking reports, drill-down analysis, and/or one or more example cohorts such as those illustrated in Fig. 2 and described in [0027],  [0074] describes Fig. 11 which includes input/output devices such as a video display or monitor for displaying system outputs to a user (e.g. reports configured to be .  
As per Claims 11-16 and 20 the limitations are substantially similar to those set forth in Claims 1-6 and 10 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-6 and 10 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duffy et al. (US 2008/0262900 A1) in view of Kurita et al. (US 2008/0033587 A1) further in view of Huang et al. (US 6,151,582).
As per Claim 7 Duffy Abstract – compiling, in a market intelligence database (i.e. aggregating POS data, point of sale data collected at stores using a data collection system as illustrated in Figs. 1 item 106 and 2 (i.e. an aggregation subsystem coupled to a POS network comprising terminals at different stores), the database compiling and organizing purchase data (i.e. transaction data), demographic data, and store characteristic data (i.e. merchant identifiers and classifiers) as is further described in at least [0023-0027].  Neither Duffy nor Kurita explicitly recite determining a merchant’s contributory effect.  
Huang teaches utilizing point of sale data to perform analysis on sales transactions (Huang Col. 42: 16-38).  Huang further teaches:
wherein: analyzing the one or more trend events according to relevant data from the reliable portion of the market dataset further comprises breaking down the market dataset by merchant to determine what contributory effect each merchant has on a particular one of the one or more trend events (Huang Col. 41: 10-39 describes calculating a contribution from a product or customer to the overall sales or production volume, illustrates ranking the products or .  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to identify merchants and assess POS data in a market report where contributions are taken into consideration to include the techniques for determine specific contributions from a particular involved party, assess the individual contributions to determine the most significant contributor and to report such identifications because by separating and ranking the individual contributions, the combination enables the most significant contributor to be identified which is useful in revealing trends and changes in sales that may or may extend throughout an overall market.  By identifying and reporting the specific contributions users are able to determine what data is best to be included or discarded to enable organizations to take advantage of, or proactively address, emerging trends and reduce the occurrence of false issues.
As per Claim 17, the limitations are substantially similar to those set forth in Claim 7 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 7 above.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duffy et al. (US 2008/0262900 A1) in view of Kurita et al. (US 2008/0033587 A1) further in view of Hunt et al. (US 2008/0270363 A1).
As per Claim 8 Duffy Fig. 6 and Fig. 7 illustrate output graphical report data as a function of the trend generation process that includes a headline and graph zone, [0025] describes Fig. 1's capabilities as including producing outputs, the outputs 
wherein: the trend explanations comprise auto-generated text (Hunt Figs. 50-59 and 61 illustrate the ability to output reports that include different explanations of the output data, [0244] describes how headers and footers are typically utilized and how analytic queries may analyze data so that headers and footers aren't required).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to identify a store’s POS data for different time periods and to generate trends for such market data to include the techniques for identifying data on a basis where that data is used to generate market trends by comparing the data for different periods of time to output different reports of growth and percentages vs. time where headers/footers and explanations can be set forth automatically because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did independently.  By identifying data from a dataset and using that data to generate and explain market trends, the combination enables an 
As per Claim 9 Duffy/Kurita do not teach but Hunt further teaches:
wherein: the trend explanations comprise a market driver analysis generated by a machine- implemented analyst, wherein the market driver analysis comprises an indication of whether a particular one of the one or more trend events is legitimate (Hunt [0302] describes the analytic platform capable of performing a driver analysis to compare performance, and other information to assess and implement more optimal marketing, faster correction, and assesses the impact of an event, e.g. the legitimacy).  
Hunt is combined based on the reasons and rationale set forth in the rejection of Claim 8 above.
As per Claims 18 and 19, the limitations are substantially similar to those set forth in Claims 8 and 9 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 8 and 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623